Opinion by
Mr. Justice Potter,
The law of this case is not doubtful, and appellants have substantially no complaint to make of its application by the referee to the facts as found by him. The measure of damages which he applied was “the contract price, less the value of the undelivered screens in the plaintiff’s hands at the time of the breach.” He also rightfully assumed that the burden was on plaintiff “to show that value, and thus establish the measure of damages.” The rule thus enunciated and applied is undoubtedly correct, and is sustained by an abundance of authority. See Guillon v. Earnshaw, 169 Pa. 463; Puritan Coke Co. v. Clark, 204 Pa. 556.
The referee found specifically that the plaintiff and defendants entered into a written contract under which plaintiff was. ready and willing to furnish to defendants the minimum quantity of 20,000 screens. That defendants refused to take more than a portion of the amount agreed upon. That the screens manufactured were in substantial compliance with the agreement and were accepted as such by defendants. That at the time of the *402breach, the remainder of the minimum quantity of the screens which defendants refused to accept and pay for, were reasonably worth in the market, twenty cents apiece. These findings of fact cover the case, and the findings of the referee have the weight of the verdict of a jury: Ridge Ave. Pass. Ry. Co. v. Philadelphia, 181 Pa. 592; Snyder v. Rainey, 198 Pa. 356. The result is hard upon appellants, and it is evident that they got the worst of a bad bargain. Apparently they entered into the contract without sufficient investigation, and failed to guard themselves by proper specifications and guarantees. But the result is of their own doing, and the legal consequences of their action must be accepted. The question of damages was a difficult one for the referee. . As he says, the proofs were “vague and unsatisfactory.” He adds further, “While the burden is on the plaintiff to show either that the screens which defendants refused to receive had no selling value at that time, or if they had such value, to show what that value was, the law does not limit the evidence of such value to an actual sale with notice, and if there is any evidence of value which can be considered by a jury, it is the duty of a jury (and in this case the referee) to determine as best they can what was such value. In the present case the referee is unable to say that there is no evidence from which a jury would be allowed to ascertain the value.” Counsel for appellants contend that a resale of the goods is the usual and better method of establishing value. But it is plain that owing to the peculiar character of these articles, a public sale would only have resulted in great sacrifice. Counsel admit that under the authorities, the damages may be ascertained from other evidence than a resale, if it presents a better means of getting at the truth. It appeared that defendants declined to accept the screens at twenty cents each, and in fixing that amount as their value, the referee took the price at which plaintiff offered to sell, and gave the defendants the advantage of a price beyond that which they were willing to give. Under all the evidence, *403we think the referee did the best that could be done in getting at the value of the screens. At least, no method is pointed out by appellants which seems likely to have produced results any more favorable to them. The question of value was one of fact, and the referee has disposed of it as such.
The assignments of error are overruled, and the judgment is affirmed.